Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 6 are objected to because of the following informalities:  
In claim 3, line 3, “along an fixing” should read --along a fixing--. 
In claim 4, lines 3-4, “a plurality of the housings” should read -- a plurality of housings--.  
In claim 6, line 2, “an inner peripheral side” should read --the inner peripheral side--.  
In claim 6, line 3, “an obtuse angle” should read --the obtuse angle--.  
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taga (JP 2011140811 A).
Regarding claim 1, Taga teaches a door lock device pair applied to a vehicle, the door lock device pair comprising: a door lock device (1); wherein the door lock device includes: a housing (14); a coupler wall (144) formed in a tubular shape and projecting from the housing (fig. 1); a flat portion (annotated fig. 1) formed in a periphery of the coupler wall and on the housing; and a waterproof seal (45) fixed to the flat portion and being wrapped around an outer peripheral wall (outside of 144) of the coupler wall, the waterproof seal includes: an inner peripheral surface (inside surface that contacts outside of 144; annotated fig. 2); an outer peripheral surface (annotated fig. 2); and an inclined surface (annotated fig. 2) that forms an acute angle (annotated fig. 2) with respect to the inner peripheral surface at one end of the inclined surface and forms an obtuse angle (annotated fig. 2) with respect to the outer peripheral surface at another end of the inclined surface, the inner peripheral surface is brought into contact with the outer peripheral wall of the coupler wall in an extending manner around the outer peripheral wall of the coupler wall and further brought into contact with the inclined surface, and the waterproof seals in the right door lock device and the left door lock device have respective shapes identical to each other, and the waterproof seals are wrapped around the respective outer peripheral walls of the coupler walls in the respective directions identical to each other.
Taga does not explicitly teach using the door lock device as a right and left door lock device, however teaches a door lock device capable to be used on both the right and left door of a vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the door lock of Taga on both right and left side vehicle doors.  Taga does not explicitly teach that the door lock is to be used on a specific side of the vehicle and therefore is capable of operating on either side door of a vehicle.  

    PNG
    media_image1.png
    172
    255
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    280
    411
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Taga teaches the door lock device pair according to claim 1, wherein the coupler wall includes a cylinder part (144) having a constant height from the flat portion, and a projecting portion (annotated fig. 2) further projecting from the cylinder part and being formed in a range of 180 degrees or less with respect to an entire circumference of the coupler wall (annotated fig. 2).
Regarding claim 3, Taga teaches the door lock device pair according to claim 1, wherein the flat portions in the right door lock device and the left door lock device have respective shapes identical to each other (fig. 1 is used as both the right and left door locks and therefore have identical shapes), and 
Regarding claim 4, Taga teaches the door lock device pair according to claim 1, wherein each of right door lock device and the left door lock device includes a plurality of housings (13, 14), and the flat portion is formed in an extending manner over each of the housings (fig. 6 shows the flat portion extending over both housings).  
Regarding claim 5, Taga teaches the door lock device pair according to claim 1, wherein the acute angle formed at the one end of the waterproof seal (annotated fig. 2) is in the range of 40 to 50 degrees (annotated fig. 2).  
Regarding claim 6, Taga teaches the door lock device according to claim 1, wherein a corner part (annotated fig. 2) formed on an inner peripheral side of the another end of the waterproof seal coincides with an obtuse angle part formed at the end of the waterproof seal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675